Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Preliminary Amendment filed 30 January 2020 has been entered. Claims 1-16 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):
the inner guiding surface being configured to “substantially overlap” the inner cutting edges as required by claim 3 (while the present drawings show some overlap, the overlap is only a small amount of the inner cutting edges such that the overlap is not ‘substantial’ – see further discussion of this issue in the 35 USC 112 section below);
“the device is configured for remote operation of the power supply by a user, allowing the user to remotely activate or deactivate the power supply” as recited in claim 8 (no structure for permitting remote activation and deactivation of the power supply is shown in the drawings);
“the device is configured for remote operation of the cutter by a user, allowing the user to remotely activate or deactivate the cutter” as recited in claim 9 (no structure for permitting remote activation and deactivation of the cutter is shown in the drawings);
the “camera” recited in claim 10;
the “fail-safe release mechanism having an energy storing accumulator” recited in claim 11
to the extent that “surround” requires enclosing on all sides (see the discussion of this issue under the Claim Rejections – 35 USC 112 section below), that the protective cage is “surrounding the exterior” as required by claim 12 (the cage does not appear to surround the exterior in view of Fig. 1 not showing a cage on an out-of-the-page facing portion of the device); 
the steps recited in claim 13 including “suspending the device according to claim 1 from a hoist above the obstacle to be cut”, “maneuvering the device toward the obstacle such that the obstacle is directed by the guiding frame”, and “activating the cutter to cut the obstacle” – only the device itself is shown and only in a single un-activated state, such that no hoist, no obstacle, and no activation of the cutter are shown;
the hoist being “a hoist of a helicopter or crane” as required by claim 14 (indeed, no hoist is shown) [note that claim 7 does not require any helicopter or crane, but instead describes a capability of the anchor point, such that claim 7 does not require any helicopter or crane unlike claim 14]; 
the steps recited in claim 15 – only the device itself is shown and only in a single un-activated state, such that no hoist, no obstacle, and no activation of the cutter are shown;
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 
Specification
The abstract of the disclosure is objected to because it includes phrases which can be implies, including “Device … are provided” at the first line and “Methods … are also provided herein” at the final two lines. The examiner suggests instead reciting, “A device for cutting an aerial obstacle includes …” and “The device is usable to cut …”, respectively. Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.  Correction is required.  See MPEP § 608.01(b).
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification should be amended to provide a reference character for the “inner cutting edges” of the blades as recited in claim 3. As explained below, there is an issue regarding what constitutes ‘substantial overlap’ between the inner cutting edges and the guiding surface, and the fact that the inner cutting edges are not pointed out with any reference character hinders understanding of this recitation.
Claim Objections
The claims are objected to because of the following informalities: 
Claim 1 at line 5 recites, “cutting the obstacle when positioned therebetween”. This recitation should read – cutting the obstacle when the obstacle is positioned between the opposing cutting blades –.
Claim 11 recites, “a fail-safe release mechanism having an energy storing accumulator, which allows”. This recitation should read -- a fail-safe release mechanism having an energy storing accumulator, the energy storing accumulator allowing 
Claim 13 at line 4 recites, “the obstacle to be cut”. This recitation should read – the obstacle – because the obstacle is not introduced with the name “an obstacle to be cut” (alternatively, the Applicant can introduce “an aerial obstacle” as – an aerial obstacle to be cut –).
Claim 15 at line 2 recites, “the obstacle to be cut”. This recitation should read – the obstacle – because the obstacle is not introduced with the name “an obstacle to be cut” (alternatively, the Applicant can introduce “an aerial obstacle” as – an aerial obstacle to be cut –).
Claim 16 re-introduces multiple structures already introduced in claim 15, including “a hoist”, “a cutter”, and “opposing cutting blades”. Each structure recited in claim 16 that is already introduced in claim 15 should read be recited with – the – instead of “a”. In view of the present specification, it is clear that double inclusion of these structures is not intended by claim 16.
Claim 16 at line 6 recites, “cutting the obstacle when positioned therebetween”. This recitation should read – cutting the obstacle when the obstacle is positioned between the opposing cutting blades –.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-3 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites, “for unrestricted engagement of the obstacle when the device is positioned above the obstacle”. This recitation is indefinite. First, it is unclear what structure is described as engaging the obstacle. The claim can be read as requiring that either of the cutting blades and the device is configured “for unrestricted engagement of the obstacle”. To the extent that this recitation is describing unrestricted engagement of the cutting blades with the obstacle, this recitation is further indefinite in view of the present specification. As shown in Fig. 1, for example, there are restrictions on the engagement of the cutting blades with the obstacle even when the device is positioned above the obstacle. For example, the guiding frame restricts engagement between the obstacle and the cutting blades when the device is positioned above the obstacle with the guiding frame positioned between the 
	Claim 3 recites that the inner guiding surface is configured to “substantially overlap” inner cutting edges of the opposing cutting blades. This recitation is indefinite in view of the present specification. The term "substantially" in the phrase “substantially overlap” claim 3 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Conventionally, “substantially” means considerable in importance, value, degree, amount or extent. However, In Fig. 1, for example, only a relatively small portion of the entire lengths of the inner cutting edges of the blades 5a and 5b appear to be overlapped by the inner guiding surface 8. Thus, the Applicant appears to be using the phrase “substantially overlap” to encompass a configuration where only a small portion of the inner cutting edges are actually overlapped, such that “substantially” is used in contradiction to its plain  considerable in importance, value, degree, amount or extent, such that the Applicant appears to be using “substantially” in contradiction to its plain and ordinary meaning even in this latter interpretation of the overlap. The present specification, therefore, suggests that “substantially overlaps” encompasses a situation where there is only a small amount of overlap, which renders “substantially” indefinite. The examiner suggests reciting “overlap” instead of “substantially overlap” to avoid this issue, since “overlap” does not require any particular degree of overlapping.
	Claim 3 recites that “an inner guiding surface” in the singular overlaps “inner guiding edges” in the plural. In view of the present specification, however, it appears that two guiding surfaces 8 on separating guiding frames are required to overlap both inner guiding edges. Thus, claim 3 is indefinite in view of the present specification because it is unclear whether a single inner guiding surface is required to overlap multiple cutting edges as the plain language of the claim suggests, or whether the claim encompasses multiple inner guiding surfaces being required to overlap the cutting edges as interpreting the claim in view of the present specification suggests.
	Claim 12 recites, “a protective cage surrounding the exterior of the device”. This recitation is indefinite in view of the present specification. First, there is insufficient antecedent basis for “the exterior” of the device, rendering the claim indefinite. While a device may inherently have some exterior, as disclosed in the present application the cage only cover some portion of the exterior of the device. As a result, it is unclear whether the device can be considered to have more than one ‘exterior’. If the Applicant intends the device to inherently have some single ‘exterior’, then the cage as disclosed does not ‘surround the exterior’ because the cage only covers a portion of the entire exterior of the to enclose on all sides. However, as disclosed, the cage only covers a portion of the exterior of the device. In Fig. 2, for example, the exterior of the device in the vicinity of the cable cutter “4” is not surrounded by the cage “11”. In Fig. 1, the entire front face is not surrounded by the cage “11”. Thus, it is unclear what is required for a cage to “surround the exterior” of the device in view of the present disclosure. This recitation appears to permit the cage to cover some portion of the exterior of the device. 
Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 7 recites, “wherein the hoist is a hoist of a crane or a helicopter”. Claim 1 does not require any hoist. Instead, claim 1 recites, “an anchor point for attachment to a hoist” (such that the hoist is introduced only to describe what the anchor point must be attachable to). Still further, an anchor point that is attachable to a hoist as required by claim 1 can be attached to a crane or a helicopter, such as with the use of an adapter if necessary, or such as providing the crane or helicopter with the same type of connector as the hoist of claim 1. Therefore, the fact that claim 1 recites that the anchor point is attachable to a hoist is not further limited by the recitation that the hoist is a crane or helicopter because the hoist is not being claimed, because an adapter can be used to attach the anchor point of claim 1 to a crane or helicopter due to the anchor point necessarily being attachable to a hoist, and because the crane or helicopter of claim 7 can include the same type of connector as the hoist of claim 1. The Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 Claim(s) 1-2 and 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 2008/0028619 A1 to Bubacz et al.
Regarding claim 1, Bubacz discloses a device for cutting an aerial obstacle (see Fig. 1; note that the device can cut an aerial obstacle when attached to a boom as permitted by paragraph 42, see also paragraph 85 describing that the device can cut a variety of structures), said device comprising: 
a mounting frame 40; 
an anchor point 120 for attachment to a hoist (see Fig. 1 and paragraph 41; the anchor point of Bubacz, similar to that disclosed in the present application, provides an aperture for attachment to a hoist); 
a cutter (including blades 200 and 330) mounted to the mounting frame 40 (see Fig. 1), the cutter having opposing cutting blades 200 and 330 for engaging and cutting the obstacle when positioned therebetween (see obstacle 190 in Fig. 6, for example); 
a power supply 160 mounted to the mounting frame 40 (see the description of the power supply 160 mounted to the frame 40 in paragraph 47), the power supply 160 providing power to the cutter for actuating the cutting blades (see paragraph 44); and 
a guiding frame 310 extending from the mounting frame 40 (see Fig. 3), the guiding frame 310 providing an inner guiding surface 310a for directing the obstacle to a position between the opposing cutting blades 200 and 330 of the cutter (see paragraphs 11 and 64; the surface 310a is ‘for directing the obstacle to a position between the opposing cutting blades’ when the object moves down and to the 
Regarding claim 2, Bubacz discloses that the cutter is mounted to the mounting frame 40 such that the opposing cutting blades 200 and 330 of the cutter extend substantially downwardly from the mounting frame 40 for unrestricted engagement of the obstacle when the device is positioned above the obstacle (see the vertical orientation of the device as described at option (c) in paragraph 41; engagement is ‘unrestricted’ because the space between the cutting blades 200 and 330 is open as can be seen in Fig. 1).  
Regarding claim 4, Bubacz discloses that the guiding frame 310 includes a lower supporting surface which provides a base for supporting the device in a substantially upright position when not in use (see annotated Fig. 3 below and paragraph 75; e.g., the lower supporting surface provides a base that supports the device on a surface shown by the black linear in the annotated Fig.).  

    PNG
    media_image1.png
    561
    637
    media_image1.png
    Greyscale

Regarding claim 5, Bubacz discloses that the power supply 160 comprises an internal combustion engine (see paragraph 47).  
Regarding claim 6, Bubacz discloses that the cutter is a hydraulic cable cutter (see paragraph 43, where the cutter is a ‘hydraulic’ cutter because the cutting operation is actuated by a hydraulic cylinder 50; the term ‘cable cutter’ is an intended use of the cutter, and the cutter cuts a cable if a cable is positioned between the cutting blades, depending on the exact geometry and material of the cable).  
Regarding claim 7, Bubacz discloses that the hoist is a hoist of a crane or a helicopter (see paragraph 41).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2008/0028619 A1 to Bubacz et al. in view of US Pat. No. 3,915,043 to Smith et al.
Regarding claim 3, Bubacz discloses that the inner guiding surface 310a of the guiding frame 310 is configured to substantially overlap an inner cutting edge of one of the opposing cutting blades 330 when the opposing cutting blades 200 and 330 are in an open position (see Fig. 1, where the overlap is along the direction of the axis 100), thereby providing a continuous path for the obstacle to access the position between the opposing cutting blades 200 and 330 without catching (the continuous path extending from the left to the right, approximately perpendicular to the axis 100, relative to Fig. 1). 
Bubacz fails to disclose that the inner guiding surface substantially overlaps inner cutting edges of the opposing cutting blades as required by claim 3.
Smith, though, teaches a guiding frame 2, 8, and 9 having an inner guiding surface (the “inner guiding surface” defined as inner surfaces of frame 2, 8, and 9; noting that considering an “inner guiding surface” as including two surfaces appears consistent with the present disclosure). The inner guiding surface substantially overlaps with inner cutting edges 18 and 19 of opposing cutting blades when the opposing cutting blades are in an open position (see Fig. 3, where the overlap is in a left-right direction along the plane of the page; as best understood, claim 3 permits a first inner guiding surface to overlap with a first cutting blade and a second inner guiding surface to overlap with a second cutting blade). Smith teaches that providing the inner guiding surface in a manner that overlaps with both cutting blades is advantageous because the inner guiding surface guides workpieces to be cut (such as power lines or the like) into a cutting zone between the opposing blades (see col. 3, lines 14-20).
Noting that Bubacz explicitly teaches that its device can be used to cut a variety of types of workpieces (see paragraph 85), it would have been obvious to one of ordinary skill in the art to provide the device of Bubacz with a guide frame that has an inner guiding surface that substantially overlaps . 
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2008/0028619 A1 to Bubacz et al. in view of US Pub. No. 2018/0161890 A1 to Barezzani et al.
Bubacz fails to explicitly disclose that the device is configured for remote operation of the power supply by a user, allowing the user to remotely activate or deactivate the power supply as required by claim 8 and that the device is configured for remote operation of the cutter by a user, allowing the user to remotely activate or deactivate the cutter as recited in claim 9.  
Barezzani teaches a device 2 that is configured for remote operation of a power supply 3 by a user (via remote control 8; see Fig. 6 and paragraph 100), allowing the user to remotely activate or deactivate the power supply 3 (see paragraph 100). [Claim 8] Barezzani teaches that the device 2 is configured for remote operation of a cutter 4 by a user (via remote control 8; see Fig. 6 and paragraphs 91-93 – the operation of the cutter 4 is control via actuating the power supply 3), allowing the user to remotely activate or deactivate the cutter 4 (via the remote control 8 as shown in Fig. 6; see also paragraph 76 describing remote deactivation). [Claim 9] Barezzani teaches that remotely controlling a cutting device is advantageous because it allows the user to remain at a safety distance from the cutting device (see paragraphs 22-24).
Therefore, it would have been obvious to one of ordinary skill in the art to configure the device of Bubacz to be remotely operated, including remote operation of the power supply and the cutter, in view of the teachings of Barezzani. This modification is advantageous because it enhances safety by allowing the user to be a safe distance from the environment where cutting is taking place.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2008/0028619 A1 to Bubacz et al. in view of US Pat. No. 10,525,600 B2 to Bosscher et al.
Regarding claim 10, Bubacz discloses that the device comprises a camera (see paragraph 75), and Bubacz also discloses that the cutter includes opposing cutting blades (see the discussion of this feature is regards to claim 1 above). 
Bubacz, however, fails to disclose that the camera is directed toward the opposing cutting blades of the cutter, the camera providing a video feed to a user, allowing the user to monitor operation of the cutter as required by claim 10.
Bosscher teaches a device 30 that comprises a camera 38 directed toward opposing cutting blades 412 and 416 of a cutter 54 (see Figs. 2 and 4), the camera 38 providing a video feed to a user, allowing the user to monitor operation of the cutter (via control system 12; see Fig. 1 and col. 5, lines 33-38). Providing the camera is advantageous because a video feed from the camera can be provided to a user such that the user can observe the status of the device (col. 5, lines 33-38).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the device of Bubacz with the cameras directed toward the opposing cutting blades and to have the camera provide a video feed to a user to allow the user to monitor operation of the cutter in view of the teachings of Bosscher. This modification is advantageous because it provides the user with additional information regarding the status of the device, thus allowing the user to make more informed control decisions of the device. 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2008/0028619 A1 to Bubacz et al. in view of 4,070,831 to Rutz.
Bubacz fails to disclose a fail-safe release mechanism having an energy storing accumulator, which allows for opening of the cutting blades without further power input from the power supply as required by claim 11.

Therefore, it would have been obvious to one of ordinary skill in the art to provide Bubacz with the energy storing accumulator that opens the blades without further power input from a power supply in view of the teachings of Rutz. This modification is advantageous because the blades are automatically opened without actuation of the power supply, which in turn is advantageous because efficiency is enhanced due to the power supply needing to run less frequently and also because in the event of a disruption to the power supply the blades are automatically opened.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2008/0028619 A1 to Bubacz et al. in view of US Pat. No. 5,139,006 to Trudeau, as further evidenced by US Pat. No. 4,802,327 to Roberts, US Pat. No. 5,083,517 to Stevens et al, and US Pat. No. 8,079,293 to Kortuem et al.
Bubacz fails to disclose a protective cage surrounding the exterior of the device as required by claim 12. Note, however, that consistent with the disclosure of the present application, this limitation is considered satisfied if a protective cage covers some portions of an exterior of the device, noting the issues raised in the Claim Rejections – 35 USC 112 section above. 
Trudeau teaches a shearing device 10 having a protective cage 188 that surround an exterior of the device 10 (see Fig. 19). Trudeau teaches that the protective cage is advantageous in order to protect hydraulic cylinders of the device (see col. 14, lines 20-22). Moreover, it is well known in mechanical arts to provide a protective cage on a machine. To provide a few evidentiary references for this point, see 
As disclosed by Bubacz, the hydraulic cylinder 50 is exposed on one side of the frame 40. Therefore, it would have been obvious to one of ordinary skill in the art to provide Bubacz with a protective cage that surround the hydraulic cylinder in view of the teachings of Trudeau. This modification is advantageous because it enhances protection for the hydraulic cylinder. Still further, this modification is obvious in view of the fact that it is well known to protect a component of a machine with a protective cage as evidenced by Roberts, Stevens, and Kortuem.
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2008/0028619 A1 to Bubacz et al. in view of US Pat. No. 4,369,576 to McVaugh and US Pat. No. 3,915,043 to Smith et al.
Regarding claim 13, Bubacz discloses a method for cutting an obstacle (see the obstacle defined in option (c) in paragraph 41), said method comprising: 
suspending the device according to claim 1 from a hoist 130 above the obstacle to be cut (see paragraph 41);
manoeuvering the device toward the obstacle such that the obstacle is positioned between the opposing cutting blades 200 and 330 of the cutter of the device (see option (c) in paragraph 41 and Fig. 6 – cutting the horizontally extending workpiece as described in paragraph 41 includes positioning the workpiece between the blades 200 and 330 as shown in Fig. 6); and 
activating the cutter to cut the obstacle (see paragraph 41 and paragraph 43, the former of which describing cutting with the device in a vertical position and the latter of which describes that cutting includes activation of the cutter).  
Regarding claim 14, Bubacz discloses that the hoist 130 is a hoist of a helicopter or a crane (see paragraph 41, describing a hoist of a crane).  
aerial obstacle, and Bubacz also fails to disclose that the obstacle is directed by the guiding frame to the position between the opposing blades, both as required by claim 13.
First regarding the obstacle, McVaugh teaches cutting an aerial obstacle, in particular an aerial telephone or other communication cable (see col. 1, lines 5-9). McVaugh thus demonstrates a need to cut an aerial obstacle.
Therefore, in view of McVaugh’s suggestion of the need to cut an aerial obstacle, and in view of the facts that Bubacz teaches that its device can be suspended from a crane for cutting a horizontal obstacle with the device oriented vertically (see paragraph 41) and that its device can be used to cut a variety of workpieces (see paragraph 85), it would have been obvious to one of ordinary skill in the art to use the device of Bubacz to cut an aerial obstacle in view of the teachings of McVaugh. This modification is advantageous for users that possess the device of Bubacz – such users can cut aerial obstacles by suspending the device from a crane as disclosed by Bubacz and therefore users do not have to acquire some new cutting device, instead using a device already in their possession. Moreover, this modification is advantageous it allows a user to a cut an aerial obstacle with the user having to put himself in harm’s way by going to a higher elevation. Still further, this modification is advantageous under KSR Rationale B – Simple substitution of one known, equivalent element for another to obtain predictable results. Bubacz discloses each step of the method except the substitution of an aerial obstacle as taught by McVaugh for the obstacle of Bubacz. Cutting an aerial obstacle with a shearing device is known in the art in view of McVaugh’s teachings. Further, one of ordinary skill in the art could have substituted the aerial obstacle of McVaugh for the obstacle of Bubacz, and the results of this substitution would have been predictable because: McVaugh demonstrates that a hydraulic shear can cut an aerial obstacle, Bubacz teaches that its hydraulic shear can be suspended from a crane so that the 
Second regarding the guiding frame, Smith teaches a guiding frame 2, 8, and 9 that directs an obstacle into a position between opposing blades 18 and 19 (see Fig. 3 and col. 3, lines 14-20). Configuring the guiding frame to direct the obstacle to the position between the blades is advantageous because the device need not be perfectly aligned with the position between the blades in order to perform a cutting operation – instead, the guiding frame aids in directing the obstacle to the position between the blades. Thus, this step simplifies positioning the obstacle at the required position for cutting. 
Noting that Bubacz explicitly teaches that its device can be used to cut a variety of types of workpieces (see paragraph 85), it would have been obvious to one of ordinary skill in the art to provide the method of Bubacz with a step of directing the obstacle to the position between the opposing cutting blades using the guide frame in view of the teachings of Smith (note that this modification includes configuring the guide frame to guide the obstacle in view of the teachings of Smith). This modification is advantageous because the device need not be perfectly aligned with the position between the blades in order to perform a cutting operation – instead, the guiding frame aids in directing the obstacle to the position between the blades. Thus, this modification simplifies positioning the obstacle at the required position for cutting because the guide frame aids in directing the obstacle to the proper position for cutting.






Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2008/0028619 A1 to Bubacz et al. in view of US Pat. No. 4,369,576 to McVaugh.
Regarding claim 15, Bubacz discloses a method for cutting an obstacle, said method comprising: 
suspending a cutting device from a hoist 130 above the obstacle to be cut (see option (c) in paragraph 41); 
manoeuvering the device toward the obstacle such that the obstacle is positioned between opposing cutting blades 200 and 330 of a cutter of the device (see option (c) in paragraph 41 and Fig. 6 – cutting the horizontally extending workpiece as described in paragraph 41 includes positioning the workpiece between the blades 200 and 330 as shown in Fig. 6 ), with the opposing cutting blades 200 and 330 centering on the obstacle to be cut (see Fig. 6 – in one interpretation, the blades 200 and 330 ‘center’ on the obstacle because the obstacle is positioned between the two blades; in a second interpretation, the blades are ‘centering on the obstacle’ because centers of the blades 200 and 330 are each aligned with the obstacle 190 in a vertical direction along the plane of the page); and 
activating the cutter to cut the obstacle (see paragraph 41 and paragraph 43, the former of which describing cutting with the device in a vertical position and the latter of which describes that cutting includes activation of the cutter), whereby cutting forces due to action of the opposing cutting blades are substantially self-cancelling during cutting (see paragraph 50, where forces produced by different portions of blade 200 are self-cancelling).  
Regarding claim 16, Bubacz discloses that the cutting device comprises;
a mounting frame 40; 
an anchor point 120 for attachment to a hoist (see Fig. 1 and paragraph 41; the anchor point of Bubacz, similar to that disclosed in the present application, provides an aperture for attachment to a hoist); 

a power supply 160 mounted to the mounting frame 40 (see the description of the power supply 160 mounted to the frame 40 in paragraph 47), the power supply 160 providing power to the cutter for actuating the cutting blades (see paragraph 44); and 
a guiding frame 310 extending from the mounting frame 40 (see Fig. 3), the guiding frame 310 providing an inner guiding surface 310a for directing the obstacle to a position between the opposing cutting blades 200 and 330 of the cutter (see paragraphs 11 and 64; the surface 310a is ‘for directing the obstacle to a position between the opposing cutting blades’ when the object moves down and to the right relative to Fig. 1, where the surface 310a then supports the obstacle in conjunction with surface 310b – e.g., the obstacle slides down the surfaces 310a and 310b to the positon between the cutting blades 200 and 330; alternatively, this feature is met when the obstacle is slid between the blades 200 and 330 from the side of the guiding frame 310, such that the guiding surface 310a keeps the obstacle from dropping and thus directs the obstacle to the position between the blades 200 and 330).  
Bubacz, however, fails to disclose that the obstacle is an aerial obstacle as required by claim 15.
McVaugh teaches cutting an aerial obstacle, in particular an aerial telephone or other communication cable (see col. 1, lines 5-9). McVaugh thus demonstrates a need to cut an aerial obstacle.
Therefore, in view of McVaugh’s suggestion of the need to cut an aerial obstacle, and in view of the facts that Bubacz teaches that its device can be suspended from a crane for cutting a horizontal obstacle with the device oriented vertically (see paragraph 41) and that its device can be used to cut a variety of workpieces (see paragraph 85), it would have been obvious to one of ordinary skill in the art to use the device of Bubacz to cut an aerial obstacle in view of the teachings of McVaugh. This KSR Rationale B – Simple substitution of one known, equivalent element for another to obtain predictable results. Bubacz discloses each step of the method except the substitution of an aerial obstacle as taught by McVaugh for the obstacle of Bubacz. Cutting an aerial obstacle with a shearing device is known in the art in view of McVaugh’s teachings. Further, one of ordinary skill in the art could have substituted the aerial obstacle of McVaugh for the obstacle of Bubacz, and the results of this substitution would have been predictable because: McVaugh demonstrates that a hydraulic shear can cut an aerial obstacle, Bubacz teaches that its hydraulic shear can be suspended from a crane so that the device is capable of being positioned to cut an aerial obstacle, and Bubacz teaches that its shear can cut a variety of different types of workpieces.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242.  The examiner can normally be reached on Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EVAN H MACFARLANE/Examiner, Art Unit 3724